          Case 1:18-cr-00669-JPO Document 246 Filed 03/25/21 Page 1 of 1


                             LAW OFFICE OF SAM A. SCHMIDT
                                       115 BROADW AY SUITE 1704
                                         NEW YORK, N.Y. 10006
                                                (212) 346-4666
                                         FACSIMILE (212) 346-4668
                                         e-mail lawschmidt@aol.com



Sam A. Schmidt, Esq.
__________________


                                                               March 24, 2021

Honorable J. Paul Oetken, USDJ
United States Courthouse
40 Foley Square
New York, N.Y. 10007

        Re: United States v. Adonis Rodriguez
            18 Cr. 669 (JPO)

Dear Hon. Judge Oetken:

       I an counsel for Mr. Rodriguez. Sentencing is presently scheduled for
April 9, 2021 at 2:30 PM. Some issues have arisen that require additional
discussions with my client and his family. Because of the pandemic, it has been
very difficult to schedule conversations with Mr. Rodriguez. I respectfully request
that sentencing be continued until late May, 2021. This is the second request for
an adjournment for sentencing. The government has no objection to this request.

        Thank your for your Honor’s consideration of this matter.


The April 9, 2021 sentencing is hereby adjourned to      Sincerely,
May 26, 2021, at 2:30 pm. If the parties are not               /s/
prepared to proceed with sentencing at that time,
the sentencing hearing will be converted into a status   Sam A. Schmidt
conference.
  So ordered.
  3/25/2021
